817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William T. COLLINS, Jr., Plaintiff-Appellant,v.Dr. T. P. CRUZ and William Crumley, Sheriff, Defendants-Appellees.
Nos. 86-5595, 86-6016.
United States Court of Appeals, Sixth Circuit.
April 28, 1987.

Before MARTIN, JONES and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeals in Case Nos. 86-5595 and 86-6016 from the district court's order of May 20, 1986 dismissing defendant Dr. T.P. Cruz, and its September 17, 1986 order dismissing plaintiff's civil rights action in its entirety.  The matters were referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed in either case.  Rule 9(b), Rules of the Sixth Circuit.


2
Plaintiff alleged in the district court that defendants subjected him to cruel and unusual punishment and violated his right to equal protection by denying him medical care.  The district court dismissed the action against the physician on the ground of res judicata prior to ordering service of the complaint upon the sheriff.  Based on a de novo review, which included consideration of plaintiff's amended complaint against the sheriff, the district court dismissed the action in its entirety finding that no genuine issue of material fact existed.


3
Upon consideration, this Court affirms the district court's order in Case No. 86-5595, dated May 20, 1986, and the district court's order Case No. 86-6016 dated September 17, 1986 for reasons stated in the district court's respective orders and memorandum opinions.  Rule 9(b), Rules of the Sixth Circuit.